EXHIBIT Q

EXHIBIT
Case 2:19-cv-00985-JPS Filed 07/18/19 Page 1of4 Document 3-1
 

Kevin: Michael: Boon-Bey
1314 S. 1" St., #261
Milwaukee, Wisconsin 53204
(414) 218-2375
kevinmb1 971 @gmail.com

SENT VIA REGISTERED MAIL, # RA 242 329 075 US. RETURN RECEIPT
REQUESTED

July 17,2019

Wisconsin DMV
P.O. Box 7983
Madison, Wisconsin 53707-7983

RE: NOTICE - Cancel (Rescind) the Contract

Dear Sirs:

On May 28, 2019, I signed a contract with the Wisconsin DMV for a Driver License.
The License Number assigned is EE 1285-08.

I wish to cancel that contract because I was misinformed about the use of the driver
license. It is not in my best interest to function under a driver license because it
incorporates my name with ALL CAPITAL letters, and the driver license is used to
profile the flesh and blood, living man as chattel property. The misconception that I
was under was that it is needed for travel when it is not. I will not contribute to
sustaining a system of slavery.

I hereby exercise my right to voluntarily rescind the agreement under the
provisions of the Wisconsin State Statutes, Chapter 343 and ask that you update
your records accordingly.

You can contact me at the address and telephone number above.

If you have any questions, please advise.

 

Case 2:19-cv-00985-JPS Filed 07/18/19 Page 2 of 4 Document 3-1
 

 

STATE OF WISCONSIN )
) SS:
COUNTY OF MILWAUKEE _ )

BEFORE ME personally appeared Kevin: Michael: Boon-Bey who, being by me first
duly sworn and personally known to me or identified in accordance with Wisconsin law,
executed the foregoing in my presence the date last hereinabove appearing.

Signed this 17" day of July 2019.

LNoao> seal:

otary Public § Signgfure

Luther Glasgeu)

Notary Public Printed Name

o4t/en/'2022
Date!Cominission Expires

 

2
Case 2:19-cv-00985-JPS Filed 07/18/19 Page 3 of 4 Document 3-1
 

 

 

[_ Ne et Net ee Newel! Net _——, ard OAK CREEK
: toes ges ieee OAC CREEK” Wr Bo164-8¢18
Regi ite Sti -
eg stered No. R 92 4232907508 _ 566070-0154
(800)275-8777

    
 
 
   
   
 
  
     

 

 

vameermeniciagns
ee 07/17/2019 02:09 PM
4b Handling $
5 = Charge

E [Postaus $
a a4
& ae Received by.
—_— = First-Class Mail@ = 1 $0.55 $0.55

ustom erMust Decers. Letter
(Domestic)

(MADISON, WI 53707)
(Weight:0 Lb 0.50 02)
{Estimated Delivery Date)
(Friday 07/19/2019)
Registered
(Amount : $0.00)
(USPS Registered Mail #)
(RA242329075US)
Return Receipt
(USPS Return Receipt #)
(9590940234047227748693)

 

a or Te!

1d Fu Vals oe 0° ‘a ,

 

(Please Print):

| auneee Must Be in

 

To Be Completed By Customer

 

 

   

Lea eae
Po ~

PS Form’ 3806, _\ Receipt for Registered Mai ‘(Customer Copy)
February 1995” (See Information or Reverse)

  

 

 

 

Credit Card Remitd $15.75
(Card Name:MasterCard) .
{Account #:XXXXXXXXXXXX1849)

(Approval #:141109)
(Transaction #:442)

 

(AID; A0000000042203 Chip)
{AL: DEBIT)
(PIN:Not Required DEBIT)

Due to the security of Registered
Mail, an additional 3-10 delivery days
should be added to the expected
delivery date provided.

 

 

 

 

Text your tracking number to 28777
(2USPS) to get the latest status.
Standard Message and Data rates may
apoly. You may also visit www.usps,com
USPS Tracking or call 1-800-222-1811.

In a hurry? Self-service kiosks offer
quick and easy check-out. Any Retail
Associate can show you how.

Save this receipt as evidence of
insurance. For information on filing
an insurance claim go to

https: //www.usps.com/help/cl aims. htm

Preview your Mail
Track your Packages
Sign up for FREE @

waw. informeddel tvery.com

All sales final on stamps and postage.
Refunds for guaranteed services only.
Thank you for your business.

HELP US SERVE YOU BETTER

Case 2:19-cv-00985-JPS Filed 07/18/19 Page 4 of FE Bhs Al ere ERI ME

Go to:

 

re
